DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending
Claims 1-4, 7, 10-13 and 15 are withdrawn from consideration
Claims 5-6, 8-9, 14 and 16 are elected by the applicant and are currently examined on the merits below
Information Disclosure Statement
The Information Disclosure Statements filed on 06/06/2019, 07/20/2020 and 09/02/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Election/Restrictions
Applicant’s election without traverse of species III directed to claims 5-6, 8-9, 14 and 16 in the reply filed on 11/18/2020 is acknowledged.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 8-9 are objected to because of the following informalities:  In claims 8-9, a colon is missing after the term “further comprising”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination result acquisition unit”, “temporary difference determination unit” in claim 1; “removal unit” in claim 8; “first difference determination unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
temporary difference determination unit – paragraph 167 - second difference determination unit 1036 which is implemented by a CPU, paragraphs 149-150
 removal unit - removal unit 1038, implemented by a CPU, paragraphs 149-150
first difference determination unit - first difference determination unit 1035, implemented by a CPU, paragraphs 149-150

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6 and 8-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 contains the limitation “determination result acquisition unit,” however, the specification does not mention the “determination result acquisition unit,” in terms of structure.  Although there is support for the steps and process of acquiring the 

Claims 5-6, 8-9, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the number of reference images” in line 8. However, it recites “a reference image” in line 4 above. Therefore, there is insufficient antecedent basis for the limitation “the number of reference images” in the claim. There is no mention of how many or number (multiple) of reference images previously.
 Furthermore, claim 5 previously recites in lines 4-5, “reference image…among the time-series images”. However, in line 8, claim just recites the “number of reference images” without mention among the time-series images. Therefore, it is unclear whether applicant is referring to the same reference image(s) among the time-series images or different reference image(s). Examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s). Claims 6, 8-9 and 16 are also rejected since these depend upon claim 5.

Claim 6 recites the limitation “the total number of reference images” in line 4. There is insufficient antecedent basis for the limitation “the total number of reference images” in the claim. There is no mention of how many or total number of reference images previously. 
Claim 8 recites the limitation “an image” in line 2. It is unclear whether applicant is referring to the same image(s) of claim 5 or a different and new image. Furthermore, claim 8 recites “an image having the temporary change” in line 3. There is insufficient antecedent basis for the limitation “image having the temporary change” in the claim.
Claim 14 recites the limitation “the number of reference images” in line 9. However, it recites “a reference image” in line 6 above. Therefore, there is insufficient antecedent basis for the limitation “the number of reference images” in the claim. There is no mention of how many or number (multiple) of reference images previously.
Furthermore, claim 14 previously recites in lines 6-7, “reference image…among the time-series images”. However, in line 9, claim just recites the “number of reference images” without mention among the time-series images. Therefore, it is unclear whether applicant is referring to the same reference image(s) among the time-series images or different reference image(s). Examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo, US 2002/0047936 in view of Jian Wang et al: "Flashlight Scene Detection for MPEG Videos" - Published in: 2005 IEEE 7th Workshop on Multimedia Signal Processing - https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=4013948 (hereinafter “Wang”)
Regarding claim 5, Tojo discloses an image difference determination device (moving image processing apparatus as shown in fig. 8 which can detect a cut point as a change in scene, paragraph 68, fig. 9) comprising: 
a determination result acquisition unit (cut point detection unit 5020, fig. 8) configured to acquire a result of determining whether or not there is a difference between an object image (frame of interest) selected from time-series images (out of number of frames of moving image extracted) and a reference image (previous frame group consisting of one or more frames) that is an image other than the object image among the time-series images (note that presence or absence of cut point frame is detected on the basis of similarity between neighboring frames by inter-frame computation results, paragraph 69); 
and a temporary difference determination unit (flash check unit 5030, fig. 8) configured to determine whether or not the object image has a temporary difference (note that the presence of flash light in a scene is determined, paragraph 81, abstract)
Tojo further discloses that “if the number of frames that have exceeded the threshold value A in the scene occupies a sufficiently high ratio (predetermined ratio) in the scene duration, a flash portion may be determined”, paragraph 81 but fails to explicitly disclose determining whether or not object image has a temporary difference on a basis of a result of comparing number of reference images determined to have differences from the object image with the number of reference images determined not to have differences from the object image.
However, Wang teaches determining whether or not object image has a temporary difference (see section I, paragraph 3, flash light scene detection) on a basis of a result of comparing number of reference images determined to have differences from the object image with the number of reference images determined not to have differences from the object image (note that differences between consecutive frames is detected, section I, first paragraph, such as to detect flashlight scenes where similarity of adjacent frames is investigated (compared) between frames of same scene within a short period to detect drastic change of luminance. “In Eq. (2) and (3), D(i, j) is the intensity difference of two DC images I, and Ij, and R(i, d) denotes the ratio of the frame-to-frame intensity difference D(i, i-1) and the long-term intensity differences D(i+d, i-1). The parameter d is related to the average length of flashlight scenes”, and with this model with using D(i,i-1), the shot cuts and the single-frame flashlight scene can be distinguished well. It is quite easy to distinguish flashlight scenes from shot cuts using R(i, d), see section II, B. Flashlight Model).
Tojo and Wang are combinable because they both teach dealing with analyzing image differences between frames of moving images and performing cut point and flash detection.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tojo with the teachings of Wang for the purpose of having more suitable and effective detection of temporary difference in images such as flashlight scenes (Wang: section II, B. Flashlight Model, last paragraph).
Regarding claim 9, Tojo further discloses a first difference determination unit (cut point detection unit 5020, fig. 8) configured to determine whether or not there is a difference between the object image (frame of interest) and the reference image (previous frame group consisting of one or more frames) (note that presence or absence of cut point frame is detected on the basis of similarity between neighboring frames by inter-frame computation results, paragraph 69).
Regarding claim 14, claim 14 recites similar features, as claim 5, except claim 14 is a method claim. Thus, rationale and arguments made for claim 5 are applicable for claim 14.
Regarding claim 16, which recites a non-transitory computer-readable medium version of claim 5, see rationale as applied above. Note that non-transitory computer-readable medium is taught by Tojo in paragraphs 138, 142.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu et al., US 2016/0065990 – paragraphs 37-40, 83-86 – determining differences between object and reference images
Di Zhong: “Segmentation index and summarization of digital video content” – December 2001 – Columbia University 2001 (https://www.ee.columbia.edu/ln/dvmm/publications/PhD_theses/dzhong-thesis.pdf) – teaches Flashlights detection in section 2.4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672